

114 SRES 585 ATS: Designating October 26, 2016, as “Day of the Deployed”.
U.S. Senate
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 585IN THE SENATE OF THE UNITED STATESSeptember 28, 2016Mr. Hoeven (for himself, Mr. Roberts, Ms. Heitkamp, Mr. Peters, and Mr. Tester) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating October 26, 2016, as Day of the Deployed.
	
 Whereas more than 2,000,000 individuals serve as members of the Armed Forces of the United States; Whereas several hundred thousand members of the Armed Forces rotate each year through deployments to 150 countries in every region of the world;
 Whereas more than 2,700,000 members of the Armed Forces have deployed to the area of operations of the United States Central Command since the September 11, 2001, terrorist attacks;
 Whereas the United States is kept strong and free by the loyal military personnel from the total force (the regular components, the National Guard, and the Reserves), who protect the precious heritage of the United States through their declarations and actions;
 Whereas members of the Armed Forces serving at home and abroad have courageously answered the call to duty to defend the ideals of the United States and to preserve peace and freedom around the world;
 Whereas members of the Armed Forces personify the virtues of patriotism, service, duty, courage, and sacrifice;
 Whereas the families of members of the Armed Forces make important and significant sacrifices for the United States; and
 Whereas the Senate designated October 26 as Day of the Deployed in 2011, 2012, 2013, 2014, and 2015: Now, therefore, be it  That the Senate—
 (1)designates October 26, 2016, as Day of the Deployed; (2)honors the deployed members of the Armed Forces of the United States and the families of the members;
 (3)calls on the people of the United States to reflect on the service of those members of the Armed Forces, wherever the members serve, past, present, and future; and
 (4)encourages the people of the United States to observe the Day of the Deployed with appropriate ceremonies and activities.